DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 were originally filed December 8, 2020.
	The amendment received December 18, 2021 cancelled claims 1-20 and added new claims 21-43.
	The amendment received July 5, 2022 amended claims 21, 24-29, 35, 39, and 42 and cancelled claims 22, 23, and 40.
	Claims 21, 24-39, and 41-43 are currently pending and under consideration.

Election/Restrictions
	Upon further consideration, the species requirement is withdrawn.

Priority
	The present application is a CON of 16/252,108 filed January 18, 2019 (now U.S. Patent 10,857,223) which is a CIP of 15/589,283 filed May 8, 2017 (now U.S. Patent 10,272,134) which is a CON of 14/735,662 filed June 10, 2015 (now U.S. Patent 9,642,890) which claims the benefit of 62/010,176 filed June 10, 2014.

Withdrawn Objections
The objection to the disclosure regarding the first line of the specification is withdrawn in view of the amendment received July 5, 2022. 

The objection to the disclosure regarding “722AT” should read “722A>T” is withdrawn in view of the amendment received July 5, 2022.  

The objection to claims 25 and 26 regarding active, positive method steps is withdrawn in view of the amendment received July 5, 2022.  

The objection to claim 35 regarding dependency on claim 22 is withdrawn in view of the amendment received July 5, 2022. 

The objection to claim 40 regarding “the one or more” should read “wherein the one or more” is withdrawn in view of the amendment received July 5, 2022. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Withdrawn Rejections
The rejection of claims 21-39 and 41 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,857,223 is withdrawn in view of the amendments received July 5, 2022. 

The rejection of claims 21, 22, 27-29, 35-40, 42, and 43 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of prior U.S. Patent No. 10,272,134 is withdrawn in view of the amendments received July 5, 2022. 

The rejection of claims 21, 22, 27-29, 35-40, 42, and 43 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 9,642,890 is withdrawn in view of the amendments received July 5, 2022. 

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,857,223 in view of U.S. Patent No. 10,272,134 and/or U.S. Patent No. 9,642,890. 
For claims 21, 24-39 and 41, see claims 1-27 of U.S. Patent No. 10,272,134. 
However, U.S. Patent No. 10,272,134 does not specifically claim administering a component of HAART or administering activators of latent HIV including HDAC inhibitors or PKC inhibitors.
For claims 21, 42, and 43, U.S. Patent No. 10,272,134 (see claims 13 and 24-27) and/or U.S. Patent No. 9,642,890 (see claims 1, 13, 14, 15, and 26-30) claim administering a component of HAART or administering activators of latent HIV including HDAC inhibitors or PKC inhibitors.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,857,223 in view of U.S. Patent No. 10,272,134 and/or U.S. Patent No. 9,642,890 for claims 21, 24-39, and 41-43 were considered but are not persuasive for the following reasons.
	Applicants contend that a TD was filed.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,857,223 in view of U.S. Patent No. 10,272,134 and/or U.S. Patent No. 9,642,890 renders obvious the method of the instant claims. A TD was not filed. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 21, 24-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,272,134 in view of U.S. Patent No. 10,857,223. 
For claims 21, 27-29, 35-39, 42, and 43, see claims 1-27 of U.S. Patent No. 10,272,134.
However, U.S. Patent No. 10,272,134 does not teach diagnosing a chronic stage of infection, infection with the same subtype, two or more donors, N425K mutation, env, gag, pol, integrase mutation including 262RRK>AAH, stem loop mutations, or a vaccine adjuvant.
For present claims 21, 24-26, 30-34, and 41, U.S. Patent No. 10,272,134 claim diagnosing a chronic stage of infection, infection with the same subtype, two or more donors, N425K mutation, env, gag, pol, integrase mutation including 262RRK>AAH, stem loop mutations, or a vaccine adjuvant. See claims 3-5, 11-14, and 20.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,272,134 in view of U.S. Patent No. 10,857,223 for claims 21, 24-39, and 41-43 were considered but are not persuasive for the following reasons.
	Applicants contend that a TD was filed.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,272,134 in view of U.S. Patent No. 10,857,223 renders obvious the method of the instant claims. A TD was not filed. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 21, 24-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,642,890 in view of U.S. Patent No. 10,857,223. 
For claims 21, 27-29, 35-39, 42, and 43, see claims 1-30 of U.S. Patent No. 9,642,890.
However, U.S. Patent No. 9,642,890 does not teach diagnosing a chronic stage of infection, infection with the same subtype, two or more donors, N425K mutation, env, gag, pol, integrase mutation including 262RRK>AAH, stem loop mutations, or a vaccine adjuvant.
For present claims 24-26, 30-34, and 41, U.S. Patent No. 10,272,134 claim diagnosing a chronic stage of infection, infection with the same subtype, two or more donors, N425K mutation, env, gag, pol, integrase mutation including 262RRK>AAH, stem loop mutations, or a vaccine adjuvant. See claims 3-5, 11-14, and 20.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,642,890 in view of U.S. Patent No. 10,857,223 for claims 21, 24-39, and 41-43 were considered but are not persuasive for the following reasons.
	Applicants contend that a TD was filed.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,642,890 in view of U.S. Patent No. 10,857,223 renders obvious the method of the instant claims. A TD was not filed. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658